Name: 2004/614/EC: Commission Decision of 24 August 2004 concerning protection measures in relation to highly pathogenic avian influenza in the Republic of South Africa (notified under document number C(2004) 3293)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  animal product;  natural environment;  Africa
 Date Published: 2005-10-12; 2004-08-25

 25.8.2004 EN Official Journal of the European Union L 275/20 COMMISSION DECISION of 24 August 2004 concerning protection measures in relation to highly pathogenic avian influenza in the Republic of South Africa (notified under document number C(2004) 3293) (Text with EEA relevance) (2004/614/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(6) and (7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1) and (6) thereof, Whereas: (1) Avian influenza is a highly contagious viral disease in poultry and birds, which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. (2) There is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (3) On 6 August 2004 the Republic of South Africa has confirmed two outbreaks of highly pathogenic avian influenza in ratite flocks in the Eastern Cape Province. (4) This detected avian influenza virus strain is of subtype H5N2 and therefore different from the strain currently causing the epidemic in Asia. Current knowledge suggests that the risk for public health in relation to this subtype is inferior to the risk of the strain circulating in Asia, which is an H5N1 virus subtype. (5) At this moment for poultry and poultry products, the Republic of South Africa is only authorised to export to the Community live ratites and their hatching eggs and fresh meat from ratites and meat products/meat preparations containing ratite meat, as well as birds other than poultry. (6) However the competent authorities of the Republic of South Africa suspended certification of live ratites and their meat and certain meat products to the EU on 6 August 2004 until the situation becomes clearer. (7) In view of the animal health risk of disease introduction into the Community, imports of live ratites, and hatching eggs of these species and fresh meat of ratites, meat preparations and meat products consisting of, or containing meat of those species, obtained from birds slaughtered after 16 July 2004, have been suspended from the Republic of South Africa as of 10 August 2004 by Commission Decision 2004/594/EC (3). (8) In accordance with Commission Decision 2000/666/EC (4) importation of birds other than poultry is authorised from all member countries of the OIE (World Organisation for Animal Health) subject to animal health guarantees provided by the country of origin, and to strict post-import quarantine measures implemented in the Member States. (9) However, the importation of birds other than poultry, including pet birds accompanying their owners has also been suspended from the Republic of South Africa by Decision 2004/594/EC as an additional measure in order to exclude any possible risk for disease occurrence in quarantine stations under the authority of the Member States. (10) Commission Decision 97/222/EC (5), lays down the list of third countries from which Member States may authorise the importation of meat products, and establishes treatment regimes in order to prevent the risk of disease transmission via such products. The treatment that must be applied to the product depends on the health status of the country of origin, in relation to the species the meat is obtained from; in order to avoid an unnecessary burden on trade, imports of ratite meat products originating in the Republic of South Africa treated to a temperature of at least 70 °C throughout the product should continue to be authorised. (11) In accordance with Regulation (EC) No 1774/2002 of the European Parliament and of the Council (6), the importation of non-treated game trophies from birds originating from the Republic of South Africa is currently authorised. In view of the current avian influenza situation these imports should be suspended, thus preventing any risk of disease introduction into the Community. (12) In accordance with Regulation (EC) No 1774/2002, the importation of unprocessed feathers and parts of feathers originating from the Republic of South Africa is currently authorised. In view of the current avian influenza situation these imports should be suspended, thus preventing any risk of disease introduction into the Community. However the importation of feathers may be authorised with an accompanying commercial document that states that the feathers have undergone a certain treatment. (13) Sanitary control measures applicable to raw material for the manufacture of animal feedingstuffs and pharmaceutical or technical products allow the exclusion from the scope of this Decision of channelled imports of such products. (14) Therefore the protection measures applicable to the whole territory of the Republic of South Africa should be prolonged and Decision 2004/594/EC should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health. HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend the importation from the territory of the Republic of South Africa:  live ratites, and hatching eggs of these species,  birds other than poultry including pet birds accompanying their owners. Article 2 Member States shall suspend the importation from the territory of the Republic of South Africa:  fresh meat of ratites,  meat preparations and meat products consisting of, or containing meat of these species,  non treated game trophies from any birds,  unprocessed feathers and parts of feathers. Article 3 1. By derogation from Article 2, Member States shall authorise the importation of the products covered by that Article which have been obtained from birds slaughtered before 16 July 2004. 2. In the veterinary certificates accompanying consignments of the products mentioned in paragraph 1 the following words as appropriate to the species concerned shall be included: Fresh ratite meat/meat product consisting of, or containing meat of ratites /meat preparation consisting of, or containing meat of ratites (7), which has been obtained from ratites slaughtered before 16 July 2004, in accordance with Article 3(1) of Decision 2004/614/EC. 3. By derogation from Article 2, Member States shall authorise the importation of meat products consisting of, or containing meat of ratites, when the meat of these species has undergone one of the specific treatments referred to under points B, C or D in part IV of the Annex to Commission Decision 97/222/EC. 4. For the importation of processed feathers or parts of feathers (excluding processed decorative feathers, processed feathers carried by travellers for their private use or consignments of processed feathers sent to private individuals for non industrial purposes) a commercial document stating that the processed feathers or parts thereof have been treated with a steam current or by some other method ensuring that no pathogens are transmitted shall accompany the consignment. Article 4 Decision 2004/594/EC is repealed. Article 5 The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 6 This Decision shall be reviewed in the light of the disease evolution and information supplied by the veterinary authorities of the Republic of South Africa. Article 7 This Decision shall apply until 1 January 2005. Article 8 This Decision is addressed to the Member States. Done at Brussels, 24 August 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 31.1.1998, p. 9. Directive as last amended by Regulation (EC) 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004 p. 1). (3) OJ L 265, 12.8.2004, p. 9. (4) OJ L 278, 31.10.2000, p. 26. Decision as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17). (5) OJ L 98, 4.4.1997, p. 39. Decision as last amended by the 2003 Act of Accession. (6) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 878/2004 (OJ L 162, 30.4.2004, p. 62). (7) Delete as appropriate..